Citation Nr: 0706589	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-12 209A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Muskogee, Oklahoma


THE ISSUES

1.	Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a right lower 
extremity above-the-knee amputation as a result of VA 
medical treatment in 2003.

2.	Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a left arm and hand 
disability as a result of VA medical treatment in 2003.

3.	Entitlement to special monthly compensation (SMC) for 
the loss of use of the right lower and left upper 
extremities pursuant to the provisions of 38 U.S.C.A. 
§ 1151 as a result of VA medical treatment in 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active honorable service from February 1967 
to October 1968 and from November 1968 to July 1970, and 
service under other than honorable conditions from July 1972 
to June 1973.

This appeal to the Board of Veterans Appeals arises from July 
2003 and April 2004 RO determinations that denied 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a right lower extremity above-the-knee 
amputation and a left arm and hand disability as a result of 
VA medical treatment in 2003, and denied SMC for the loss of 
use of the right lower and left upper extremities pursuant to 
the provisions of 38 U.S.C.A. § 1151 as a result of VA 
medical treatment in 2003.

In March 2006, the veteran and his wife at the RO testified 
at a Board videoconference hearing before the undersigned 
Veterans Law Judge in Washington, D.C.

For the reasons expressed below, the issues on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.




REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that all notification and development action needed to render 
a fair decision on the claims on appeal has not been 
accomplished.  

The appellant contends that negligent and improper VA care 
resulted in the amputation of his right lower extremity above 
the knee in June 2003.  He asserts that earlier treatment of 
his right leg infection following March 2003 VA coronary 
artery bypass grafting (CABG) would have prevented 
amputation.  He also states that surgery during March 2003 VA 
CABG caused neurological damage that resulted in a left arm 
and hand disability.  He also contends that he is entitled to 
SMC for the loss of use of the right lower and left upper 
extremities pursuant to the provisions of 38 U.S.C.A. § 1151 
as a result of VA medical treatment in 2003.
 
Appellate review discloses that the veteran underwent CABG at 
a VA medical facility in March 2003.  In April 2003, he was 
treated at a VA medical facility for right lower extremity 
cellulitis and a wound infection.  In early May 2003, he was 
treated at a VA medical facility for a right lower extremity 
graft harvest site infection status post CABG, but he left 
the hospital against medical advice.  In late May 2003, the 
veteran was evaluated at a VA medical facility for left hand 
weakness mainly involving the muscle supplied by the median 
and ulnar nerves, the likely etiology of which was a 
compressive neuropathy involving both nerves at the elbow; he 
also had a mild carpal tunnel syndrome.  In June 2003, the 
veteran underwent a right lower extremity above-the-knee 
amputation at a VA medical facility.

The appellant's representative requests that this case be 
referred for medical opinions as to whether the veteran's 
right lower extremity amputation and left arm and hand 
disability are the result of improper or negligent VA 
hospital care or medical treatment or other instance of VA 
fault in 2003.  The Board concurs, and finds that this case 
should be referred to a VA physician for the purpose of 
examination of the veteran to obtain such medical opinions.

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R.  § 3.655 (2006).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.   If the veteran does not 
report for the scheduled examination, the RO must obtain and 
associate with the claims folder a copy of any notice of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO via 
the AMC for the following action:
  
1.  The RO should arrange for the veteran 
to undergo VA examination by a physician 
at an appropriate VA medical facility.  
The entire claims folder must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

The examiner should render opinions, 
consistent with the record and sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is at 
least a 50% probability) that the 
proximate cause of the veteran's June 
2003 right above-the-knee amputation and 
any current left arm and hand disability 
was (a) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the VA in 2003, or (b) an event not 
reasonably foreseeable.  In reaching his 
opinions, the physician should address 
the matter of whether, in treating the 
veteran's right leg infection in 2003, 
the VA failed to exercise the degree of 
care that would be expected of a 
reasonable health care provider.  The 
doctor should specifically consider and 
comment upon the veteran's contentions 
that (a) the VA failed to properly and 
timely treat his right leg infection 
subsequent to his March 2003 VA CABG 
surgery, and (b) surgery during March 
2003 VA CABG caused neurological damage 
that resulted in a left arm and hand 
disability.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

2.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.  

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority, to include the claim 
for SMC for the loss of use of the right 
lower and left upper extremities pursuant 
to the provisions of 38 U.S.C.A. § 1151 
as a result of VA medical treatment in 
2003.
  
5.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
appellant and his representative an 
appropriate Supplemental Statement of the 
Case, as well as clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The appellant needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


